Citation Nr: 0313474	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  00-08 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to June 
1967.  

The issue of entitlement to service connection for a back 
disorder (claimed as cervical and lumbar spine conditions) 
was previously denied by Department of Veterans Affairs (VA) 
rating decision of June 1997.  The veteran was notified of 
that determination, and of his procedural and appellate 
rights, by VA letter dated July 14, 1997.  He did not appeal 
that determination within one year of the notification 
thereof; therefore, the decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.  

The current appeal to the Board of Veterans' Appeals (Board) 
arises from a June 1998 rating decision by the New York, New 
York, Regional Office (RO).  The veteran appeared and offered 
testimony at a hearing before a hearing officer at the RO in 
April 1999.  A transcript of that hearing is of record.  A 
hearing officer's decision was entered in September 1999, 
which confirmed the denial of the veteran's claim.  He 
perfected a timely appeal.  

In its June 1998 rating action, the RO denied the claim on 
the merits without first considering whether new and material 
evidence had been submitted.  However, the Board must 
initially make this determination, regardless of what the RO 
did.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  The Board must 
address the question of new and material evidence in the 
first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claim.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  The veteran is not prejudiced 
by the Board's consideration of this preliminary question, 
though, because, for the reasons discussed below, the Board 
will reopen the claim and further develop the evidence before 
issuing a decision on the merits.  See Jackson v. Principi, 
265 F.3d 1366 (2001).  


FINDINGS OF FACT

1.  By a rating action in June 1997, the RO denied service 
connection for a back disorder; the veteran did not appeal 
that determination within one year of the notice thereof and, 
under the law, the decision became final.  

2.  Evidence added to the record since the June 1997 rating 
decision includes VA treatment records, private medical 
evidence, lay and medical statements, and hearing testimony.  
This evidence bears directly and substantially upon the 
subject matter now under consideration (i.e., whether 
residuals of a back injury were incurred in service), and is 
so significant that it must be considered in order to fairly 
decide the merits of the case.  



CONCLUSION OF LAW

The evidence submitted since the June 1997 rating decision, 
wherein the RO denied entitlement to service connection for a 
back disorder, is new and material, and the veteran's claim 
for this benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Laws, Regulations, and Court Precedents

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2002).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

During the pendency of the veteran's appeal, the Veterans' 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  This legislation 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions, requiring that VA notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a); see also Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

Regulations implementing the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)), are now published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  But the 
provisions of the regulations applicable to attempts to 
reopen finally disallowed claims are only effective for 
petitions received on or after August 29, 2001.  

In any event, since the Board finds that new and material 
evidence has been submitted, there is no need for further 
discussion of the VCAA until completion of the development 
the Board is requesting as a result of reopening the claim.  

When determining whether new and material evidence has been 
submitted, it is presumed that the evidence at issue in 
credible.  Justus v. Principi, 3 Vet. App. 510 (1992).  And 
the most recent unappealed denial, on any basis, either on 
the merits or on an attempted reopening, marks the starting 
point for determining whether there is new and material 
evidence.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

II.  New and material evidence to reopen the claim for 
service connection for a back disorder

When this case was previously considered by the RO in June 
1997, the record was fairly clear.  The record showed that 
the veteran served on active duty from April 1963 to June 
1967.  The service medical records indicate that the veteran 
was seen at a clinic in April 1964, at which time he reported 
a history of frequency, nocturia and low back pain for the 
past 6 to 8 months; no pertinent diagnosis was reported.  The 
veteran was next seen in October 1965, complaining of sharp 
pain in the neck and back; the impression was many 
psychosomatic complaints.  Multiple joint pains including in 
the neck and spine were noted in December 1965, March 1966, 
and June 1966.  During a clinical visit in August 1966, the 
veteran complained of pain in the lower back with 
questionable swelling on and off.  The pertinent diagnosis 
was muscle strain.  In March 1967, the veteran was diagnosed 
with back strain, and placed on profile.  On the occasion of 
his separation examination in April 1967, it was noted that 
the veteran had complained of painful joints including low 
back pain, first noted in 1965 and worse with exercise.  
Examination revealed a full range of motion, with no point of 
tenderness.  No further evaluation was indicated, NCNS.  

Post service medical records reflect that the veteran was 
seen at a VA hospital in October 1967 with complaints of low 
back pain for the past 4 months following trauma to his back.  
It was also noted that he had had an IVP and was told that he 
had kidney stones.  A physical examination was within normal 
limits.  The hospital summary report indicated that a major 
diagnosis noted but not treated was herniated lumbosacral 
disc.  On the occasion of his initial VA examination in 
January 1968, the veteran complained of low back pain for the 
last 8 months.  The veteran reported a history of injury to 
his back in service; he stated that he was treated at an 
outpatient clinic and placed on light duty.  Following a 
physical examination, the examiner indicated that no 
orthopedic condition of the back was found.  

VA treatment records dated from 1969 through 1997 show that 
the veteran received clinical evaluation and treatment for 
several disabilities, including complaints of back pain.  
These records indicate that the veteran was seen at a clinic 
in February 1969 with complaints of low back pain.  He was 
sent for an orthopedic evaluation, at which time he reported 
several episodes of low back pain in service following a 
fall; he reported having low back pain off and on without 
radiation to the legs.  It was noted that genitourinary (GU) 
workup failed to reveal a GU pathology.  Following an 
examination, the veteran was diagnosed with myositis of the 
right paraspinal muscles, with no evidence of HNP at this 
time.  The veteran was again seen at an orthopedic clinic in 
August 1969, complaining of low back pain over the sacroiliac 
area for the past 3 to 3 1/2 months.  The diagnosis was 
lumbosacal strain.  On the occasion of a VA examination in 
February 1970, the veteran complained of pain in the joints, 
with occasional back pain.  During a clinical visit in 
January 1976, the veteran complained of back pain with 
radiation usually relieved by heat packs; no pertinent 
diagnosis was noted.  

The veteran filed his initial claim for service connection 
for a back disorder in April 1997.  In conjunction with that 
claim, the veteran was afforded a VA compensation examination 
in May 1997, at which time the veteran complained of chronic 
low back pain with irradiation to bilateral lower 
extremities, right more than left.  He noted that he was able 
to ambulate without assistance device up to 5 to 6 blocks 
distance.  Examination revealed some cervical and lumbosacral 
paraspinal tenderness on palpation, positive straight left 
raising on the right.  There was limited cervical spine range 
of motion.  Muscle power within functional limits throughout.  
It was noted that cervical spine MRI (94) and lumbosacral 
spine CT (May 1997) were positive for multiple herniated 
nucleus pulposus, with severe degenerative joint disease from 
C3 through C7 with some neural foramina narrowing.  
The pertinent diagnosis was severe degenerative joint disease 
of the cervical spine and lumbosacral spine with multilevel 
herniated nucleus pulposus, neural foramina narrowing and L5-
S1 retrolisthesis.  

By a rating action in June 1997, the RO denied the veteran's 
claim of entitlement to service connection for cervical and 
lumbar spine conditions, based upon a finding that while the 
veteran complained of back pain in service and current 
evidence revealed findings of DJD of the cervical and lumbar 
spines, there was no competent medical evidence of a nexus 
between the current disabilities and military service.  

The evidence received since the June 1997 decision 
essentially consists of:  VA progress notes dated from June 
1997 to May 1998; VA medical records dated from October 1967 
to February 1969; a transcript of the veteran's testimony 
offered at a personal hearing before a hearing officer at the 
RO in April 1999; VA medical records dated from October 1967 
to January 1976; VA outpatient treatment reports dated from 
February 1969 to March 1971; a lay statement dated in May 
1999; VA progress notes dated from January 1988 to May 1999; 
a private medical statement from Peter D. LeRoux, M.D., dated 
in July 1999; and a VA compensation examination report dated 
in September 2002.  

The additional evidence submitted in order to reopen the 
veteran's claim for service connection for calluses on both 
feet includes the veteran's testimony that he developed 
calluses during basic training; he argued that the GI boots 
issued were so large that his feet slid enough to result in 
calluses, and he was placed on profile due to the calluses on 
his feet.  It is noteworthy that the post-service medical 
records show that a VA examination in September 1954 also 
reported findings of multiple callosities on the soles of 
both feet. In addition, service medical records clearly show 
that the veteran was seen in February 1950 and was found to 
have heavy calluses on the soles of both feet; trimming and 
soaks were recommended.  This fact goes to support the 
veteran's contention that he developed calluses during basic 
training, and continued to suffer from calluses after service 
which he treated himself. This evidence is relevant and 
probative of the question of whether the veteran developed 
calluses during his period of active duty. Hodge, 155 F.3d 
at 1363, (Observing that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim).

The Board finds that the currently submitted medical records 
are "new," since they were not available for review in June 
1997.  The newly received medical records are also 
"material," since they bear directly on matters which were 
the bases for the prior denial of service connection.  
Significantly, the medical records reflect that the veteran 
has been receiving treatment for a back disorder ever since 
his discharge from military service; in February 1969, he was 
diagnosed with myositis of right paraspinal muscles.  The 
medical records show continued complaints of back pain.  Most 
recently, medical evidence in the 1990's reflect a diagnosis 
of degenerative joint disease of the cervical and lumbar 
spines.  In June 1996, the veteran was diagnosed with 
herniated nucleus pulposus (HNP) of the L4-5 level; an MRI, 
performed in November 1998, revealed status post right L4 and 
L5 laminotomy, with no recurrent L4-5 HNP.  Of significance 
is the medical statement dated in July 1999, wherein Dr. 
LeRoux essentially related the veteran's current back pain 
and disc condition to his period of service; he stated that 
it was conceivable that the veteran's current degenerative 
disc disease was related to his inservice trauma to 
the spine.  

In light of the foregoing, the Board finds that some of the 
recently submitted evidence contributes to a more complete 
evidentiary record for the evaluation of the veteran's claim.  
Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for a back disorder is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been submitted, the petition 
to reopen the claim for service connection for a back 
disorder is granted, to this extent only.  


REMAND

As noted above, on November 9, 2000, the President signed 
into law the VCAA, which applies to all pending claims for VA 
benefits and provides that VA shall make reasonable efforts 
to assist a veteran in obtaining evidence necessary to 
substantiate his claim for a benefit under a law administered 
by VA.  

Having determined that the veteran's claim of entitlement to 
service connection for a back disorder is reopened, VA has a 
duty to assist the veteran in the development of evidence 
pertinent to his claim under 38 U.S.C.A. § 5107(b) (West 
2002).  

Under the VCAA, VA must afford a claimant an examination when 
there is evidence of current disability or symptoms of a 
current disability, evidence that the disability may be 
related to service, and the evidence of record is 
insufficient to decide the claim.  Current medical records 
reflect findings of degenerative disc disease of the cervical 
and lumbar spines.  A May 1997 VA examination revealed a 
diagnosis of severe degenerative joint disease of the 
cervical and lumbosacral spine with multilevel herniated 
nucleus pulposus, neural foramina narrowing and L5-S1 
retrolisthesis.  In a medical statement dated in July 1999, 
Dr. Peter D. LeRoux stated that, after review of the 
veteran's records, it was conceivable that his degenerative 
spine disease was associated with his old spine trauma.  
However, following a VA examination in September 2002, the VA 
examiner concluded that the present spine complaints were not 
related to the in-service complaints.  He explained that 
there was no documentation of back or neck pain or back 
trauma between 1958 and 1993 in the claims file (C file).  
Contrary to that opinion, however, a review of the file 
during the above-mentioned period shows complaints of back 
pain during the VA hospitalization in October 1967, during 
the VA examination in January 1968, and while receiving 
outpatient treatment in February 1969 and January 1976, etc.  
So another medical opinion would be helpful in resolving the 
conflicting opinions already of record.

It is also noteworthy that while Dr. LeRoux is a neurologist 
at New York University, there is no indication of record as 
to whether the VA examiner who conducted the September 2002 
examination is an orthopedist or what.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development and 
consideration:

1.  The veteran should be requested to 
provide the names and addresses for all 
health care providers, both VA and non-VA 
facilities, where he has received 
treatment for his back disorder, to 
include degenerative joint disease of the 
cervical and lumbar segments of his 
spine.  His list should specifically 
include outstanding records of his 
treatment by Dr. Peter D. LeRoux, 
Associate Professor of Neurology at 
New York University during the period of 
May 1999 to the present.  After obtaining 
the necessary authorization from the 
veteran, the medical care providers 
should be asked to provide copies of all 
their treatment records.  Once obtained, 
those records should be associated with 
the claims folder.  

2.  Thereafter, the RO should schedule 
the veteran for VA orthopedic and 
neurological examinations to obtain 
medical opinions concerning the cause of 
any present back disorder-including 
degenerative joint disease of the 
cervical and lumbar segments of his 
spine.  The claims folder, including a 
copy of this Remand, should be made 
available to the examiners for a review 
of the veteran's pertinent medical 
history prior to his examination.  All 
necessary tests and studies should be 
conducted and all clinical findings 
reported in detail.  The examiners are 
specifically asked to give their opinion 
on whether it is at least as likely as 
not that any back disorder, including 
degenerative disc disease of the cervical 
and/or lumbar spine, found to be present 
is related to the veteran's back 
complaints noted in service.  In this 
regard, they are asked to reconcile their 
conclusions with what are conflicting 
medical opinions as to etiology.  They 
also are asked to comment on the medical 
statement submitted by Dr. Peter D. 
LeRoux in July 1999, as well as the 
September 2002 VA examiner's opinion.  
The rationale for all opinions expressed 
should be based on the evidence of 
record.  

3.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  If 
the requested development is incomplete, 
or the examinations do not include fully 
detailed descriptions of symptoms or 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1999).  

4.  Thereafter, the RO should adjudicate 
on the merits the veteran's claim for 
service connection for a back disorder.  
If the decision remains adverse to him, 
both he and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, including a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran unless he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



